Citation Nr: 1719882	
Decision Date: 06/05/17    Archive Date: 06/21/17

DOCKET NO.  17-16 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to nonservice-connected disability pension with special monthly pension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel



INTRODUCTION

The Veteran had active military service from April 1943 to December 1945.

This matter comes to the Board of Veterans' Appeals (Board) from a May 2016 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg.  The Veteran requested a Board hearing, but later withdrew this request in April 2017.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is entitled to receive nonservice-connected pension. The Veteran is not married and has no dependents. 

Improved (non-service-connected) pension is a benefit payable by VA to a veteran of a period of war who is permanently and totally disabled from nonservice-connected disability not the result of the Veteran's willful misconduct. 38 U.S.C.A. § 1521 (a).  Basic entitlement to such pension exists if, among other things, a Veteran's income is not in excess of the maximum annual pension rate (MAPR) specified in 38 C.F.R. § 3.23 . 38 U.S.C.A. § 1521 (a); 38 C.F.R. §§ 3.3 (a)(3), 3.23(a), (b), (d)(4).  Pension benefits are paid at the MAPR reduced by the amount of annual income received by the Veteran. 38 U.S.C.A. § 1521 (b); 38 C.F.R. §§ 3.3 (a)(3), 3.23.  The MAPR is located in Appendix B of the VA Adjudication Procedure Manual. The MAPR for a Veteran with aid and assistance and no dependents was $21,466 effective December 1, 2014; and $21,531, effective December 1, 2016. 

In determining annual income, all payments of any kind or from any source shall be counted as income during the 12-month annualization period in which received unless specifically excluded under 38 C.F.R. § 3.272.  Under 38 C.F.R. § 3.272 , the following shall be excluded from countable income for the purpose of determining entitlement to improved pension: welfare; maintenance; VA pension benefits; reimbursement for casualty loss; profit from sale of property; joint accounts (joint accounts in banks and similar institutions acquired by reason of death of the other joint owner); and medical expenses which have been paid (in excess of five percent of the MAPR). Income from SSA disability benefits is not specifically excluded under 38 C.F.R. § 3.272  and is included as countable income.  

The VA Adjudication Procedure Manual provides that if a beneficiary is "maintained in a home, assisted-living facility, or other institution, because the individual needs to live in a protected environment, all unreimbursed fees paid to the institution for custodial care ("room-and-board") and medical or nursing care are deductible expenses, as long as a licensed physician certifies that the individual has a medical condition that makes such a level of care necessary, or VA has determined the individual is entitled to aid and attendance or housebound benefits..." M21-1MR, Part V, Subpart iii, Chapter 1, Section G.43.h.

A June 2015 Care Expense Statement noted that the Veteran entered Salishan Retirement Residence in June 2015 for other care, which included assisted living.  His monthly cost was $1,450.00.  On an April 2016 Medical Expense Report, the Veteran noted that medical expenses from April 26, 2015 to April 26, 2016 included the cost of a "living facility" called "Salishan" and that he paid $1,450.00 per month.  On an October 2015 application for pension, however, he noted that he paid $2,750.00 in October 2015 at Salishan Assisted Living Facility.  A January 2016 Medical Expense Report notes that the Veteran reported medical expenses of $2,617.50 per month from living in an assisted living facility (Salishan) from January 2015 to January 2016.  

On a February 2016 Medical Expense Report, the Veteran listed medical expenses for hospitalization, prescriptions, physical therapy, and ambulance services totalling $1,875.00.

The RO noted that the Veteran's total reported income for VA purposes, effective June 25, 2015, was $25,056.00 (including $20,892.00 from SSA and $4,164.00 annual retirement).  The RO also noted that total medical expenses were $1,875.00.  The amount less 5 percent of the MAPR ($1,875.00 - $643.00 = $1,232.00) reduced his countable income to $23,824.00, which still exceeded the MAPR for a single veteran with no dependents in receipt of nonservice-connected disability pension with special monthly pension.  

At this time, however, the Board finds that the evidence is insufficient to adjudicate the issue on appeal.  Specifically, it is not clear if the Veteran lived in an assisted living facility from 2015 to 2016.  If so, these expenses, to the extent that they are medically required, should qualify as an unreimbursed medical expense and can be considered in reducing his annual income for purposes of nonservice-connected pension.  

Again, the VA Adjudication Procedure Manual provides that if a beneficiary is "maintained in a home, assisted-living facility, or other institution, because the individual needs to live in a protected environment, all unreimbursed fees paid to the institution for custodial care ("room-and-board") and medical or nursing care are deductible expenses, as long as a licensed physician certifies that the individual has a medical condition that makes such a level of care necessary, or VA has determined the individual is entitled to aid and attendance or housebound benefits..." M21-1MR, Part V, Subpart iii, Chapter 1, Section G.43.h. 

A May 2016 Report of General Information notes that the RO called Salishan Gracious Retirement Living and left a message with an employee to have the Veteran call back but that he did not return the call.  The report further notes that after "further investigation it has been determined that the place [V]eteran resides is not an ALF [Assisted Living Facility]..."  It is not clear what further investigation took place; this information needs to be documented in the record.  The website for Salishan Gracious Retirement Living notes that assisted living services are included in the services available to the residents.  (http://www.seniorlivinginstyle.com/retirement_community/Spring_Hill_FL/zip_34609/hawthorn_retirement_group/3612)

The Veteran noted in a July 2016 notice of disagreement pertaining to a claim for aid and attendance for compensation that although he lived in an independent living facility he required assisted living, including help with getting dressed and having his food prepared for him.

As it is not clear if the Veteran's medical condition requires him to live in an assisted living facility, the Board finds that a remand is required to attempt to obtain such information.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The Veteran must be sent a VA Form 21-0516-1, Improved Pension Eligibility Verification Report and VA Forms 21-8416 for the purposes of itemizing medical expenses beginning January 1, 2015. 

The Veteran is directed to take note that this only includes unreimbursed medical expenses, meaning expenses not reimbursed by insurance (including long-term care insurance). 

The Veteran is encouraged to obtain a statement from a licensed physician as to whether the Veteran must live in a protected environment and that the level of care from his assisted living facility is necessary due to a medical condition. 

2.  After receiving any necessary privacy release from the Veteran, contact Salishan Gracious Retirement Living to determine whether the Veteran receives assisted living services; and if so, the costs for these services and the beginning date for the provision of such services.  Document all responses received from the retirement facility.

3.  Thereafter, after any other necessary development in light of the above, readjudicate the issue on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case to the Veteran and his representative and return the case to the Board for review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

